Response to Amendment

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received January 20, 2021.  Claims 10 and 11 were added.  Claims 1 and 2 were amended.  Claims 1-11 are pending.
The rejection of claims 1-2 under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Matsuura et al. (US 2016/0133850 A1) is withdrawn due to the amendment of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2016/0133850 A1).
Matsuura et al. discloses compounds for an EL device of Formula 1:

    PNG
    media_image1.png
    146
    261
    media_image1.png
    Greyscale
(see abstract).
1 and Ar2 are aryl groups per instant Ar1 and Ar2 (see par. 29). The R1 to R4 containing ring group reads upon instant L1 as a C6 arylene group (see par. 28-29).  R5 and R6 groups as adjacent substituents may form a further condensed ring per the instant A or B ring as C10 (see par. 29 and see specific corresponding groups at page 13, compound #11, #12, page 15, compound #23, #24, page 18, #35, #36). While the specific bonding locations upon the dibenzofuran core for additional condensed ring groups formed of adjacent R5 or adjacent R6 groups are not exemplified, Matsuura clearly teaches any of the adjacent groups joined may form a ring group (see par. 39).
Regarding claim 3, Ar1 and Ar2 groups may be selected as naphthalene groups (see corresponding Ar1 or Ar2 group in #25, #26 on page 15).
Regarding a compound of independent claim 4, there are compounds as defined within Matsuura et al. Formula 1, which are the same as claimed instant Formula 1 derivatives.  For instance, at least instant compound “P-7” of claim 4
 
    PNG
    media_image2.png
    299
    258
    media_image2.png
    Greyscale

corresponds to the defined Matsuura et al. Formula 1 where Matsuura et al. Formula 1 Y-containing ring is selected as a Y-containing group with two adjacent R6 bond to form an additional ring group, Matsuura L1 is a direct linkage (see par. 85), Matsuura L2 and L3 are each 1 and Ar2 are each selected as naphthyl group (see par. 87).
	While Matsuura et al. does not exemplify all possible derivatives of Formula 1 of claim 1 or specific compounds of claim 4, given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to have formed Formula 1 material as defined in the reference wherein the resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve compounds for an EL device within the disclosure of Matsuura et al. with a predictable result and a reasonable expectation of success.
	Regarding claims 5, 6, and 10, the Formula 1 material is used in at least a hole transport layer of a light emitting device structure (see abstract).
	Regarding claim 7, layers of a device may be formed by suitable methods such as ink jet printing (see par. 120).

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2016/0133850 A1) in view of Park et al. (US 2013/0069049 A1).
Matsuura is relied upon as set forth above.
Matsuura teaches light emitting devices with an amine compound, but appears silent with regard to specifically teaching the device is part of a display including a control unit.  In analogous art, Park et al. teaches a light emitting device element may be used as part of a display device, which includes a control unit for driving the display device (see Park par. 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed displays with a light emitting device as taught by Matsuura and to have .

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. 
Regarding the obviousness rejection over Matsuura, applicant argues “none of the 48 example compounds of Formula 1 disclosed in paragraph 89 as an emission layer-side hole transport material in Matsuura teaches the compound of Formula 1”.  In response, the office notes that a reference is relevant for all the reference contains and a reference is not limited to only the teachings of the examples or preferred embodiments (see MPEP 2123).  The office maintains compounds as claimed are within the defined Formula 1 taught by Matsuura (see the detailed explanations in the above rejection(s)).  Applicant argues the possible derivatives of Matsuura Formula 1 are “not finite”.  In response, the office respectfully disagrees that the teachings of the possible derivatives are not of a finite number.  The office maintains each component (group/variable) within a Matsuura Formula 1 to arrive at compounds that are the same as compounds claimed by applicant is within the Matsuura Formula 1 disclosed definition.  While there are proviso limitations in instant claim 1 excluding certain benzonaphthofuran group structures, Matsuura clearly teaches any of the adjacent (R5 or R6) groups joined may form a ring group (see par. 39) and the teachings of Matsuura are not limited to only benzonaphthofuran groups of the shown example compounds.
In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (See MPEP 2123).  An argument that Matsuura also teaches compounds that are not claimed or that there are too many possible derivatives within a Matsuura Formula 1 to render claimed compounds as obvious is not found persuasive.  Matsuura renders obvious compounds within Formula 1 the same as compounds claimed and there is no teaching away from compounds the same as compounds claimed by applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786